Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  July 2, 2010                                                                         Marilyn Kelly,
                                                                                           Chief Justice

  140297 & (66)                                                                  Michael F. Cavanagh
  140299                                                                         Elizabeth A. Weaver
                                                                                  Maura D. Corrigan
                                                                                 Robert P. Young, Jr.
  In re INVESTIGATIVE SUBPOENAS.                                                 Stephen J. Markman
  _________________________________________                                      Diane M. Hathaway,
                                                                                                Justices
  GRAND TRAVERSE COUNTY PROSECUTOR,
           Petitioner-Appellee,
  v                                                     SC: 140297
                                                        COA: 284993
  MEIJER, INC.,                                         Grand Traverse CC:
             Respondent-Appellee,                             08-026516-PZ
  and
  DICKINSON WRIGHT EMPLOYEES,
             Respondents-Appellants.
  _________________________________________/
  In re INVESTIGATIVE SUBPOENAS.
  _________________________________________
  GRAND TRAVERSE COUNTY PROSECUTOR,
           Petitioner-Appellee,
  v                                                     SC: 140299
                                                        COA: 284993
  MEIJER, INC.,                                         Grand Traverse CC:
             Respondent-Appellant,                            08-026516-PZ
  and
  DICKINSON WRIGHT EMPLOYEES,
             Respondents-Appellees.
  _________________________________________/

        By order of April 16, 2010 the parties were directed to file supplemental briefs.
  On order of the Court, the briefs having been received, the applications for leave to
  appeal the November 19, 2009 judgment of the Court of Appeals are again considered,
  and they are GRANTED. The parties shall include among the issues to be briefed
  whether a county prosecutor has the authority to investigate and prosecute violations of
  the Michigan Campaign Finance Act, MCL 169.201 et seq.
                                                                                                               2


      Persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae.

       MARKMAN, J. (concurring).

       I concur in the order granting leave to appeal. I write separately to request that the
parties carefully address two threshold questions of justiciability. Here, the prosecutor
originally sought authorization under MCL 767A.2(1) to issue subpoenas to investigate
an alleged felony. Specifically, the prosecutor was investigating a violation of the
Michigan Campaign Finance Act (MCFA), under MCL 169.254, which prohibits
corporations and their agents from making election campaign contributions. In the
meantime, the United States Supreme Court issued its ruling in Citizens United v Federal
Election Comm’n, 558 US ___; 130 S Ct 876, 913 (2010), in which it held that “the
Government may not suppress political speech on the basis of the speaker’s corporate
identity.” Thus, Citizens United introduces the issue whether a violation under MCL
169.254 may be prosecuted at all and, as a result, whether the underlying issue in this
case—the prosecutor’s authority to prosecute felony violations of the MCFA—is moot.
Moreover, the Court of Appeals held that a prosecutor has the authority to criminally
enforce other provisions of the MCFA which were not affected by Citizens United. The
prosecutor has indicated that he now intends to pursue criminal misdemeanor violations
of the MCFA. However, at least to this point, this case has involved an alleged felony
and the prosecutor’s authority to investigate it; MCL 767A.2(1) does not authorize the
issuance of subpoenas to investigate alleged misdemeanors. Therefore, the issue also
arises whether the issue of a prosecutor’s authority to investigate misdemeanor violations
under the MCFA is ripe. Thus, I respectfully request that the parties address: (1) whether
the issue regarding a prosecutor’s authority to prosecute felonies under MCL 169.254 is
moot; and (2) whether the issue regarding a prosecutor’s authority to prosecute
misdemeanors under the MCFA is ripe.

       CAVANAGH, J. (dissenting).

       I would deny the application for leave to appeal as I concur with the Court of
Appeals statement that “[t]he statutory language neither expressly creates nor inherently
implies any restriction applicable to the prosecutor’s power to investigate criminal
violations provided for by the MCFA.” In re Investigative Subpoenas, 286 Mich App
201, 217; 779 NW2d 277 (2009).




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 2, 2010                        _________________________________________
       d0629                                                                 Clerk